Citation Nr: 1019367	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected pulmonary 
sarcoidosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
September 1977.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).  

The Veteran and his spouse testified at a Travel Board 
hearing conducted by a Veterans Law Judge at the Denver RO in 
April 2009.  A transcript of the April 2009 VA hearing has 
been associated with the Veteran's claims file.  After the 
April 2009 hearing, the Veteran submitted evidence directly 
to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).

In October 2009, the Board, in part, remanded the Veteran's 
claim for further procedural and evidentiary development.  
The Veteran's claim has been returned to the Board for 
further appellate proceedings.  

The Veteran was advised in a March 2009 letter that he was 
entitled to an additional hearing, as the Board no longer 
employed the Veterans Law Judge who conducted the April 2009 
hearing.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2009).  He was told that he had 30 days from the date 
of the letter to respond, and that, if no response was 
received, the Board would assume that he did not want another 
hearing.  To date, no response has been received from the 
Veteran or his representative.  

The  the issue of entitlement to service connection for 
depression, claimed as secondary to multiple service-
connected disabilities has been raised by the record (See 
April 2009 statement from the Veteran's accredited 
representative), but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the claim must once again be remanded for 
further development; the RO failed to follow the prior Remand 
order.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran alleges his migraine headaches are etiologically 
related to his service.  In the alternative, the Veteran 
claims that his migraine headaches are caused by his service-
connected pulmonary sarcoidosis.

As noted in the Introduction, the Board remanded this claim, 
in part, to provide the Veteran with a VA examination and 
obtain etiological opinions concerning the Veteran's claim 
for service connection for migraine headaches on a direct and 
secondary bases.  The Agency of Original Jurisdiction (AOJ) 
was to then readjudicate the Veteran's claim.  

While a review of the Veteran's claims file reflects that a 
VA neurological examination was requested in December 2009, 
the claims file is devoid of a report of this examination or 
any indication that such was completed.  Moreover, it does 
not appear that the Veteran's claim was readjudicated by the 
AOJ.  

Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of any 
compensation and pension examinations 
obtained as a result of the Board's prior 
remand to include copies of reports of 
the examinations scheduled for December 
2009.

2.  If such examination reports are not 
available, or if the Veteran did not 
report for the requested examinations, 
the AOJ should schedule the Veteran for 
an examination with an appropriate 
specialist.  The claims folder must be 
forwarded for the examiner's review.  
An opinion should be provided as to 
whether the Veteran's headaches are at 
least as likely as not (i.e., 50 percent 
or greater probability) related to his 
military service, or are at least as 
likely as not secondary to his service-
connected sarcoidosis.  A report should 
be prepared and associated with the 
Veteran's claims folder. 

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of service connection 
for migraine headaches both on a direct 
and secondary service connection basis.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).   



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



